


110 HR 6523 IH: To ban the export of Alaskan oil.
U.S. House of Representatives
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6523
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2008
			Mr. Kagen introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ban the export of Alaskan oil.
	
	
		1.Short titleThis Act may be cited as the Oil for
			 Americans Act.
		2.Ban on export of
			 Alaskan oil
			(a)Repeal of
			 Provision Authorizing ExportsSection 28(s) of the Mineral
			 Leasing Act (30 U.S.C. 185(s)) is repealed.
			(b)Reimposition of
			 Prohibition on Crude Oil ExportsUpon the effective date of this
			 Act, subsection (d) of section 7 of the Export Administration Act of 1979 (50
			 U.S.C. App. 2406(d)), shall be effective, and any other provision of that Act
			 (including sections 11 and 12) shall be effective to the extent necessary to
			 carry out such section 7(d), notwithstanding section 20 of that Act or any
			 other provision of law that would otherwise allow exports of oil to which such
			 section 7(d) applies.
			
